PER CURIAM.
Identification of the appellant as the person named in the indictment was sufficiently established by testimony independent of the testimony received and obtained through wire tapping. Probable cause was shown by the introduction into evidence of a certified copy of the indictment. We express'no opinion as to the competency of the additional evidence of identification received by reason of tapping telephone wires and hearing the voice and conversation of the appellant. The effect upon the competency of this evidence by reason of section 605, title 47 U.S.C. (47 U.S. C.A. § 605), we need not consider. There was sufficient identification without this evidence.
Order affirmed.